Citation Nr: 1436393	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD with an initial evaluation of 30 percent disabling.  

In connection with this appeal the Veteran testified before the undersigned in April 2014; a transcript of that hearing is associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

For the period on appeal, the Veteran's service-connected PTSD approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbance, nightmares, anxiety, short term memory loss, irritability and anger, avoidance behaviors, some social isolation, feelings of detachment, hypervigilance, and decreased interest in activities.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.


CONCLUSION OF LAW

With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Specifically, the Veteran was notified in letters dated in August 2010 and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2011 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2014 Board hearing, the AVLJ complied with these requirements.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran is currently assigned a 30 percent disability rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating Formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula, a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

Analysis

VA medical records show that the Veteran was treated for PTSD.  Records from July 2011 through April 2013 show GAF scores ranging from 60 to 70 and symptoms such as sleep impairment, occasional anxiety and irritability, withdrawal, and isolation.  In a July 2011 treatment note the Veteran reported that his wife of 46 years had initiated a divorce but she did not pursue the divorce after the Veteran agreed to seek treatment.

In a September 2010 PTSD examination the Veteran reported sleep impairment with nightmares for the past 41 years, recurrent recollections, hyperviligence in public, isolation and irritability.  The Veteran reported that his symptoms were mild.  He reported being uncomfortable in public situations and he indicated that his symptoms resulted in relative isolation.

Mental status examination revealed that the Veteran was oriented with appropriate appearance, hygiene and behavior.  His affect and mood showed a disturbance of motivation and mood.  His communication, speech, and concentration were within normal limits and he reported no panic attacks.  He reported no history of hallucinations or delusions.  His thought processes were appropriate, he did not have slowness of thought and judgment was not impaired.  His abstract thinking was normal.  He had mild memory impairment including forgetting names, directions, and recent events.  Suicidal and homicidal ideation were absent.  The examiner diagnosed PTSD and assigned a GAF score of 60, which is indicative of moderate symptoms.  

The Veteran was afforded another VA PTSD examination in April 2012.  He reported that he remained married to his wife of 46 years, even after she filed for divorce because he was "hard to live with."  He reported that they reconciled after he agreed to seek mental health treatment.  He stated that he had an "on and off" relationship with his son and that he sees his father in a nursing home every three to four months.  He reported that he did not go often because he did not like being around the people.  He reported that he quit work in 2009 because of his back.  He reported that he enjoys playing with his dog that he got a few months prior, but that he occasionally would become irritated with the dog.  He reported that he was getting 4.5 to 5 hours of sleep with sleeping pills.  

Upon mental status examination, the examiner noted that the Veteran had anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was oriented x4 and cooperative.  He was appropriately groomed with clear and normal speech.  His mood was euthymic with congruent affect.  He denied suicidal and homicidal ideation, hallucinations and delusions.  

After mental status examination the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55, which is indicative of moderate symptoms.    

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected PTSD during the entire period on appeal more nearly approximates the criteria for a 50 percent disability evaluation.

In granting a higher 50 percent rating during the entire period on appeal, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the entire period on appeal, the Veteran's service-connected PTSD symptoms are manifested primarily by anxiety, chronic sleep disturbance, flatted affect, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, short term memory loss, irritability and anger, avoidance behaviors, some social isolation, feelings of detachment, hypervigilance, and decreased interest in activities.  Also, the Veteran was assigned GAF scores between 51 and 60, with an occasional GAF score between 61 and 70.  The Board finds that this symptomatology more nearly reflects occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability evaluation.

The Board emphasizes that during the entire appeal period, there simply is no medical findings of speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  While the Veteran has on occasion indicated that he has some anger and has difficulty establishing and maintain effective relationships, the symptoms manifested by the Veteran's PTSD, as described above, do not warrant the next higher 70 percent rating.  The Board notes that the Veteran has stated that he has been married for 46 years, he has always been found to have appropriate personal appearance and hygiene on examination, and he has specifically denied panic attacks, obsessional behaviors and suicidal ideation.  In addition, the Veteran was able to obtain and maintain gainful employment for years, only quitting his job because of his back.  Moreover, none of the medical evidence of record reflects that medical personnel have determined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas (the criteria for the next, higher 70 percent disability rating).

In addition to the absence of most of the symptoms listed under the General Rating formula for evaluating psychiatric impairment as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board also points out that the assigned GAF scores, alone, do not support the assignment of any higher rating during any point of the appeal period.

The Board has also considered whether the Veteran's claim for a higher initial rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Board concludes that referral is not warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  An evaluation of 50 percent disabling is available for the Veteran's service-connected psychiatric disability on appeal.  However, the Veteran does not meet the criteria for a higher evaluation of 70 percent.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

In summary, the symptoms provide a basis for assigning an initial 50 percent rating, but no higher, for PTSD, for the period on appeal.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

An initial 50 percent rating, but not higher, for PTSD, is granted.





____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


